Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.

Claims 30, 32, 35, 37, 40, 42, and 46-53 are pending and being acted upon in this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) filed September 21, 2021 has been considered by the Examiner.

Conclusion
Claims 30, 32, 35, 37, 40, 42 and 46-53 are allowed.  The instant application was refiled with an IDS submission on September 21, 2021 and that none of the cited art discloses, renders obvious, or casts doubt upon the ability of one of ordinary skill in the art to make and use the claimed method.  Therefore, the claims have again been found allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG HUYNH/             Primary Examiner, Art Unit 1644